UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7088



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE CHAMBERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-94-89)


Submitted:   October 15, 2003          Decided:     November 10, 2003


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Chambers, Appellant Pro Se. John Staige Davis, V, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Chambers appeals the district court’s order denying his

motion to modify sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Chambers, No. CR-94-89 (E.D. Va. June

24, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2